Case: 1:20-cv-00001-GHD-RP Doc #: 25 Filed: 11/17/20 1 of 5 PagelD #: 242

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

ESTATE OF JIM W. BENJAMIN, Deceased; et al. PLAINTIFFS
Vv. Civil No. 1:20-cv-00001-GHD-RP

LAKEVIEW LOAN SERVICING, LLC DEFENDANT

 

OPINION DENYING MOTION FOR JUDGMENT ON THE PLEADINGS

 

Presently before the Court is the Defendant’s motion for judgment on the pleadings
[15]. Upon due consideration, and for the reasons set forth below, the Court finds the
motion should be denied,

Background

In August of 2011, the Decedent, who resided in Alcorn County, signed a quitclaim
deed that titled his homestead and approximately five and a half acres of land around the
home to himself and his spouse, the non-party Donna Benjamin, as undivided tenants in
common with no right of survivorship. [Pls’ State Court Compl. [2], at p. 2]. Thereafter,
in August of 2016, while the Decedent was seriously ill, Donna Benjamin executed a Deed
of Trust, which was ultimately assigned to the Defendant, on the home and land. Jd. at pp.
2-3. The Decedent then passed away on November 28, 2016. Jd. at p. 3. At some point
in time, Donna Benjamin stopped making payments on the subject loan and it went into
default. /d. at p. 4. Foreclosure proceedings were then commenced regarding the subject
home and land, ed,

The Plaintiffs then commenced this action in the Chancery Court of Alcorn County on
November 26, 2019, seeking to void the subject Deed of Trust, alleging that because the

Decedent had not himself signed the Deed of Trust, which is required under Mississippi
Case: 1:20-cv-00001-GHD-RP Doc #: 25 Filed: 11/17/20 2 of 5 PagelD #: 243

law, it is not valid or binding and should be voided. Jd. at pp. 5-6. The Defendant
subsequently removed the action to this Court. The Defendant now moves for judgment
on the pleadings [15] pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. The
Plaintiffs oppose the motion.

Standard of Review

After the pleadings are closed - but early enough not to delay trial - a party may move
for judgment on the pleadings.” Fed, R. Civ, P. 12(c), A Rule 12(c) motion is governed
by the same standards as a Rule 12(b)(6) motion. See Brown y CitiMortgage, Inc., 472
Fed. App’x. 302, 303 (Sth Cir. 2012) (citing St. Paul Mercury Ins. Co. v. Williamson, 224
F.3d 425, 440 n.8 (5th Cir. 2000)), “A motion brought pursuant to [Rule] 12(c) is designed
to dispose of cases where the material facts are not in dispute and a judgment on the merits
can be rendered by looking to the substance of the pleadings and any judicially noticed
facts.” Hebert Abstract Co. v. Touchstone Props., Lid., 914 F.2d 74, 76 (Sth Cir. 1990)
(citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1367,
at 509-10 (1990)).

When deciding a Rule 12(b}(6) motion to dismiss, the Court is limited to the allega-
tions set forth in the complaint and any documents attached to the complaint. Walker v.
Webco Indus., Inc., 562 F, App’x 215, 216-17 (5th Cir, 2014) (citing Kennedy v. Chase
Manhattan Bank USA, NA, 369 F.3d 833, 839 (Sth Cir. 2004), “{A plaintiffs] complaint
therefore ‘must contain sufficient factual matter, accepted as true, to state a claim to relief
that is plausible on its face.”” Phillips v. City of Dallas, Tex., 781 F.3d 772, 775-76 (Sth
Cir, 2015) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 8. Ct. 1937, 173 L. Ed. 2d

868 (2009).

 
Case: 1:20-cv-00001-GHD-RP Doc #: 25 Filed: 11/17/20 3 of 5 PagelD #: 244

A claim is facially plausible when the pleaded factual content “allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.” Jg-
bal, 556 U.S. at 678, 1298, Ct. 1937 (citing Bell Atl. Corp. v. Twombly, 550 U.S, 544, 556,
1278. Ct. 1955, 167 L. Ed. 2d 929 (2007)). “[P]laintiffs must allege facts that support the
elements of the cause of action in order to make out a valid claim.” Webb v. Morella, 522
F, App’x 238, 241 (Sth Cir. 2013) (quoting City of Clinton, Ark. v. Pilgrim's Pride Corp.,
632 F.3d 148, 152-53 (Sth Cir. 2010) (internal quotation marks omitted)), “{[C]onclusory
allegations or legal conclusions masquerading as factual conclusions will not suffice to
prevent a motion to dismiss.” fd (quoting Fernandez—Montes v. Allied Pilots Ass’n, 987
F.2d 278, 284 (Sth Cir. 1993) (internal quotation marks omitted)). “Dismissal is appropri-
ate when the plaintiff has not alleged ‘enough facts to state a claim to relief that is plausible
on its face’ and has failed to ‘raise a right to relief above the speculative level.’” Emes-
owum vy. Hous. Police Dep't, 561 F. App’x 372, 372 (5th Cir. 2014) (quoting 7wombly,
550 U.S. at 555, 570, 127 S. Ct. 1955).

Discussion and Analysis

The Defendant argues that, while the Plaintiffs have pled “a multitude of facts that
could support a wide variety of causes of action,” they have failed to “pick one” cause of
action under which they wish to proceed. [20]. In Mississippi, however, Chancery Courts,
and this Court in cases removed from Chancery Courts, are endowed with equity
jurisdiction by Article 6, Section 159, of the Mississippi Constitution, Further, the Court
finds that the Plaintiff's cause of action in this matter, which is to void a Deed of Trust, is
specifically authorized by Article 6, Section 160, of the Mississippi Constitution. To wit,

Section 160 provides that Chancery Courts possess jurisdiction to “cancel deeds” and that

 
Case: 1:20-cv-00001-GHD-RP Doc #: 25 Filed: 11/17/20 4 of 5 PagelD #: 245

such courts “may exercise such jurisdiction to grant the relief sought, although the legal
remedy may not have been exhausted.” Miss. Const. Art. 6, Section 160.

Here, the Defendant does not allege that insufficient facts have been pled to support a
cause of action, but rather that Plaintiffs have mistitled their claim in their state court
complaint. It is clear to the Court that the Plaintiffs have pled sufficient facts to state a
claim for voiding the subject deed of trust under Section 89-1-29 of the Mississippi Code,
which states that a deed of trust “shall not be valid or binding unless signed by the spouse
of the owner if the owner is married ...” Miss. Code. Ann. § 81-1-29 (1972) (amended
2008); see also Ward v. Ward, 517 So. 2d 571 (Miss. 1987). Given the Plaintiffs’ clear
recitation of operative facts that support a claim for voiding the subject deed of trust and
the fact that the Defendant does not state that those facts will not support a claim, and
indeed only quibble with the title that the Plaintiffs have given their claim, the Court finds
that the Plaintiffs have at this juncture adequately stated a cause of action to void the subject
Deed of Trust and that this action should therefore proceed, See, e.g., Welborn v. Lowe,
504 So. 2d 205 (Miss. 1987) (finding for plaintiff in action to have conveyance of
homestead property declared void), The Court further notes that the Plaintiffs make no
claim for monetary damages or other relief in their complaint; they solely seek to have the
subject Deed of Trust be deciared void under Mississippi law. At this juncture, the Court
therefore finds that the Defendant’s motion is not well-taken and shall be denied.

Conclusion

For these reasons, the Court finds at this juncture that the Plaintiffs’ complaint suffi-

ciently states a claim for relief under Mississippi law. Accordingly, the Defendant’s mo-

tion for judgment on the pleadings is denied, and this matter shall proceed.

 

 
Case: 1:20-cv-00001-GHD-RP Doc #: 25 Filed: 11/17/20 5 of 5 PagelD #: 246

fom

SO ORDERED, this the } / aay of November, 2020,

Mh Mama

SENIOR U.S. DISTRICT JUDGE

 
